Citation Nr: 0026912	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-08 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin condition, 
claimed secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1968 to 
September 1969.  In April 1994, the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO) denied his 
claim of service connection for a skin condition, claimed 
secondary to exposure to herbicides.  In June 1994, he was so 
informed, and he did not appeal.  This matter is at the Board 
of Veterans' Appeals (Board) from a March 1999 decision which 
denied a reopening of the claim of service connection for a 
skin condition on the ground that new and material evidence 
had not been submitted.

By April 1997 decision, the RO denied service connection for 
loss of vision, claimed as secondary to exposure to 
herbicides, and denied service connection for bilateral knee 
disability.  The record reflects that the veteran has not 
submitted a notice of disagreement with regard to that 
decision.  A claimant's timely filed notice of disagreement 
initiates an appeal of an adjudicative determination by the 
agency of original jurisdiction and expresses the desire to 
contest the result of such an adjudication.  As he has not 
addressed the issue of service connection for loss of vision 
or bilateral knee disability in either a notice of 
disagreement or in any other communication received since the 
April 1997 decision, those issues are not now before the 
Board.  See 38 C.F.R. §§ 20.200, 20.201 (1999).

In March 1999, the veteran requested a RO hearing, and in May 
1999 he requested a Travel Board hearing at the RO.  The 
latter was scheduled for February 17, 2000, but by telephonic 
contact with his representative on February 14, 2000, he 
cancelled same.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a skin 
condition, claimed secondary to exposure to herbicides, was 
last denied by the RO in April 1994; he was notified of this 
decision in June 1994, and did not initiate an appeal 
therefrom.

2.  Evidence submitted since the veteran was notified of the 
April 1994 decision does not bear directly and substantially 
on the issue of service connection for a skin condition 
claimed secondary to exposure to herbicides, and by itself or 
in combination with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1994 RO decision denying the veteran's claim of 
entitlement to service connection for a skin condition, of 
which he was notified in June 1994, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 20.1103 (1993).

2.  Evidence submitted since the veteran was notified of the 
April 1994 decision is not new and material, and his claim of 
service connection for a skin condition, claimed secondary to 
exposure to herbicides, is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The evidence of record prior to the April 1994 rating 
decision was as follows:

? Service personnel records show that the veteran served in 
Vietnam for approximately 13 months.  Service medical 
records reveal that he had moderate pes planus and 
lordosis when examined in January 1968 for induction into 
service.  Medical records in 1968 reveal complaints of a 
swollen left buttock, treated by hot soaks.  Medical 
reports in August and September 1968 reveal that rashes 
appeared above the anus and on the lower jaw, for which 
ointment was prescribed.  In March 1969, he sustained 
second degree burns on both legs and his right arm when a 
gas stove exploded.  One patch of the burn area on his 
right calf required grafting, which was noted to have 
healed satisfactorily.  An August 1969 report of medical 
examination for service separation purposes was negative 
for a skin condition.

? Post-service VA medical records include outpatient reports 
in October and November 1971, showing that the veteran 
complained of a recurring rash and itching.  He reported 
to a physician that the rash began in 1968 in Vietnam.  An 
examining physician found marked intertriginous changes in 
the left genitocrural fold with maceration, a lichenified 
strip in the left genitocrural area, diffuse 
lichenification on the left penis extending into the pubic 
region, and diffuse oozing on the under surface of the 
penis, the penoscrotal junction, and the upper scrotum.  
The pertinent diagnosis was marked monilial dermatitis of 
the genitocrural area.

? On VA examination in December 1971, only ill-defined, mild 
lichenification was found in the left genitocrural area 
with no maceration.  Identical changes were less 
pronounced on the right side.  The diagnosis was mild to 
moderate genitocrural tinea, clearing and improving, 
"type of organism not determined."

After reviewing the service records and the above-listed VA 
outpatient records, the RO denied the veteran's claim in 
March 1972 on the ground that there was no evidence tending 
to show that a skin condition, to include tinea cruralis of 
the groin and scrotum, bilateral tinea pedis, and/or left leg 
eczema, was related to service.  

VA outpatient records from April 1986 to August 1987 reveal 
continued complaints of severe itching and treatment for 
rashes.  The veteran reported to the examiners that he first 
experienced the rashes in 1969.  The records show diagnoses 
of moderate dermatitis, tinea cruris, tinea pedis, and 
eczema.  A report dated in August 1987 shows treatment of a 
left leg ulcer, secondary to minor trauma and minor 
infection.

On VA dermatological examination in July 1990, macular 
lesions around the groin and proximal parts of the scrotum 
were found, and considered suggestive of tinea cruris.  There 
was hyperpigmented and lichenified lesions on the lower third 
of both legs suggestive of eczema.  Both feet showed a few 
vesicular lesions, with chafing and fissuring in the 
interdigital spaces, characteristic of tinea pedis.

On VA Agent Orange evaluation in August 1990, the veteran 
stated that he experienced "groin rash" ever since his 
service and "very bad" athlete's foot.  On examination, his 
burn scars were identified.  The physician noted that the 
groin area "appear[ed] to be dermatologically unremarkable 
today."  His feet also appeared dermatologically 
unremarkable, except for some slight scaling between the 
third and fourth toes of both feet.  The diagnoses were well-
healed and non-tender burn scars on the legs, bilaterally, 
(with associated mild secondary dermatitis on the right 
thigh), history of tinea cruris ("not present today"), and 
interdigital mildly inflammatory bilateral tinea pedis.  The 
physician commented:  "I do not believe [the veteran's] skin 
complaints are related to alleged Agent Orange exposure."

VA outpatient records dated from August 1979 and January 1993 
reveal complaints and treatment of numerous ailments, 
including skin disorders around the groin.

By April 1994 decision, the RO considered the veteran's claim 
in light of provisions for granting presumptive service 
connection under the Agent Orange Act of 1991.  The RO denied 
his claim, holding that the evidence remained negative for a 
skin condition that was incurred during service or during the 
applicable post-service presumptive period.  He filed no 
appeal from that decision after he was notified thereof in 
June 1994.  

The RO received the veteran's request to reopen his claim of 
service connection for a skin condition in November 1998.  
The evidence furnished subsequent to the April 1994 decision 
includes VA outpatient records from March 1998 and February 
1999, revealing treatment primarily for a rash around the 
groin and lower abdomen, an upper respiratory infection, and 
abdominal pain.  Pertinent diagnoses included chronic 
dermatitis, intertrigo rash, and tinea cruris.  Physicians 
who examined the veteran in  January and February 1999 noted 
his statements that the rash had been symptomatic since his 
Vietnam service.  

By March 1999 decision, the RO denied a reopening of the 
veteran's claim, holding that while the additional evidence 
was "new," it was not "material" as it did not establish 
that his skin condition was incurred in service or within the 
applicable presumptive period.  He initiated a timely appeal 
of that decision in the same month.

Subsequent to the March 1999 decision, additional VA 
outpatient records were furnished that were duplicates of 
records showing treatment between April 1986 and February 
1999.  Other evidence obtained since the March 1999 decision 
includes a December 1997 VA outpatient record revealing 
diagnoses of a rash around the groin, bronchitis, and ankle 
pain.  An outpatient record in March 1999 reveals treatment 
for hyperpigmented macular eruptions on the groin, and 
indicates that the intertrigo rash had improved with 
medication.  

After considering the evidence furnished since the March 1999 
decision, the RO issued a supplemental statement of the case 
in January 2000 which continued the prior denial of a 
reopening of the veteran's claim.

I.  Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
a skin condition, claimed secondary to exposure to 
herbicides, was last denied in April 1994.  He was notified 
of that determination in June 1994, and he did not appeal.  
Thus, the April 1994 decision became final pursuant to 
applicable VA law and regulations in effect on the day he was 
notified of that decision.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 20.1103 (1993).  However, despite the finality of 
a final decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or obtained with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit indicated that evidence may be considered new 
and material if it contributes to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision. 

The U.S. Court of Appeals for Veterans Claims (the Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced post-Hodge 
a three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately on 
reopening the claim, the Board must determine whether, based 
on all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim, but only 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Court defines a well-
grounded claim as one that is plausible, i.e., meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed at certain 
specified times after service, which are attributable to 
Agent Orange exposure for veterans who physically served in 
the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  The specified diseases for 
presumptive service connection due to Agent Orange exposure 
include chloracne or other acneform disease consistent with 
chloracne.  Service connection on a presumptive basis for 
chloracne or other acneform disease consistent with chloracne 
requires that said disease(s) shall have become manifest to a 
degree of 10 percent or more within one year after service.  
38 C.F.R. § 3.307(a)(6)(ii).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in the Republic of Vietnam during the 
specified period and must have a confirmed diagnosis of a 
disease specifically found to be causally related to 
herbicide exposure before a veteran will be presumed to have 
been exposed to Agent Orange (or other herbicides used in 
Vietnam).  McCartt, 12 Vet. App. at 168.

An herbicide agent means a chemical or an herbicide used in 
support of U.S. and Allied Military Operations in the 
Republic of Vietnam from January 1962 through May 1975.  A 
veteran who has received a confirmed diagnosis of one of the 
presumptively listed diseases above and who had actual 
service in Vietnam from January 1962 through May 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  A factual basis may be established by medical 
evidence, competent lay evidence or both.  38 C.F.R. § 
3.307(a)(6).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).  The expression "affirmative evidence 
to the contrary" will not be taken to require a conclusive 
showing, but such showing as would, in sound medical 
reasoning and in consideration of all the evidence of record, 
support a conclusion that the disease was not incurred in 
service.  Id.

Without the presumption of service connection pursuant 38 
C.F.R. §§ 3.307 and 3.309, there must be competent medical 
evidence in the record showing an etiological relationship 
between the veteran's skin disorder and his military service 
in order for the veteran to have a well-grounded claim for 
service connection for a skin disorder.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

This brings the Board to the veteran's evidentiary 
assertions.  Under the case law, the Board must presume the 
claimant's assertions to be credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  As the Court has further noted, 
however, this presumption does not extend to inherently 
incredible assertions, or when the facts asserted are beyond 
the competence of the party making the assertion.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  To the 
extent the veteran has contended that he experienced in-
service exposure to Agent Orange, and that such exposure is 
causally related to his present skin disorders, it is clear 
that such lay evidentiary assertions as to a matter of 
medical diagnosis or causation cannot serve as competent 
medical evidence to reopen the claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  It must be noted that the Court has 
held that such a determination of medical diagnosis and/or 
causation must be made by a qualified medical professional in 
order to have probative value.  Caluza, 7 Vet. App. at 504; 
Grottveit, 5 Vet. App. at 93.  Nothing in the veteran's 
claims file shows that he is qualified to make such a 
determination.  See Espiritu, 2 Vet. App. at 494.  The 
veteran is clearly asserting a fact well beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Accordingly, the contentions set forth by the 
veteran regarding this matter are incompetent, and his 
assertions are not "material" as that term is used in 
38 C.F.R. § 3.156(a).

In this case, copies of the veteran's outpatient records 
dated between April 1986 and January 1993 were associated 
with the veteran's claims file and considered prior to the RO 
April 1994 decision.  The Board finds that the photocopies of 
the exact same medical records submitted since that decision 
are merely duplicate of evidence already of record.  As the 
photocopies of the medical records are duplicative, they are 
redundant, and not "new" as that term is defined in 
38 C.F.R. § 3.156(a).  

As they relate to this claim, there are clearly medical 
records reflecting treatment at VA medical facilities that 
are "new" in the sense that they contain evidence which the 
RO did not have before it when adjudicating the veteran's 
claim in April 1994.  However, the additional medical records 
simply reflect that the veteran was treated for numerous 
ailments, including several skin disorders, subsequent to his 
service separation in 1969.  They are relevant only to the 
then current state of his skin mny years after his separation 
from service.  Significantly, all the medical records 
generated since the April 1994 decision are negative for an 
etiological finding or clinical opinion regarding the date of 
onset of a skin condition. 

Even acknowledging that the medical records are "new," they 
are not material as they do not bear directly and 
substantially on whether the veteran now has a skin condition 
of service origin.  Thus, by themselves or in connection with 
evidence previously assembled, they are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the veteran has not 
submitted "new and material evidence" to reopen the claim 
of service connection for a skin condition.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board is aware that some of the medical reports of record 
refer to the veteran's skin disorders as having been incurred 
either during, or soon after, his service in Vietnam.  Yet, 
the Board notes that those medical records appear to be bare 
transcriptions of lay history, and therefore do not 
constitute competent medical evidence that the veteran 
currently has a skin disorder that is related to his service, 
or related to in-service exposure to Agent Orange.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence and 
cannot enjoy the presumption of truthfulness accorded by 
Justus, 3 Vet. App. at 513).  Although the medical evidence 
of record contains references to the veteran's lay history of 
an in-service occurrence of a rash, no physician has 
filtered, enhanced, or added medico-evidentiary value to the 
lay history by additional medical comment relating the 
diagnosis to any in-service injury, disease, or exposure to 
herbicides.  To the contrary, a VA dermatologist in August 
1990, following his examination of the veteran, expressly 
opined that the veteran's skin complaints were unrelated to 
his alleged in-service exposure to Agent Orange.

In this case, the Board finds that no item of the additional 
evidence received subsequent to the RO April 1994 decision 
bears directly and substantially on the specific matters 
under consideration, or is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The new evidence does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of any skin condition from which the veteran 
currently suffers.  

ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for a skin condition, 
claimed secondary to exposure to herbicides, the appeal is 
denied.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals



 

